                                                                                        
 Back to 10-Q [form10-q.htm]  
 
WellCare of Florida, Inc.
Exhibit 10.3
 
Medicaid HMO Non-Reform Contract
 d/b/a Staywell



AHCA CONTRACT NO. FA905
AMENDMENT NO. 11
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF
FLORIDA, INC., hereinafter referred to as the 'Vendor," is hereby amended.
 
WHEREAS, on May 24, 2012, the Vendor advised the Agency in writing of the
executed Consent Order with the Office of Insurance Regulation which granted
approval of the merger of HealthEase of Florida, Inc., with and into WellCare of
Florida, Inc., effective July 1, 2012. As a result of this merger, the Vendor
requested to change its name to WellCare of Florida. Inc., d/b/a HealthEase;
and,
 
WHEREAS, effective May 29, 2012, the Vendor received approval from the Florida
Department of State of the fictitious name registration, HealthEase; and.
 
WHEREAS the Contract needs to be amended to reflect the change in the Vendors
name,
 
NOW, THEREFORE, both Parties hereby agree as follows;
 
1.  
The name of the Vendor as referenced throughout AHCA Contract No. FA905 is
hereby changed to WellCare of Florida, Inc., d/b/a HealthEase and WellCare of
Florida, Inc., d/b/a HealthEase shall have all the rights, duties, liabilities
and responsibilities of HealthEase of Florida, Inc., under this Contract.

 
2.  
The Vendor's FEID number as referenced on the signature page of the Standard
Contract, is hereby revised to now read:

 
59-2583622
 
All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.
 
This amendment, and all its attachments, are hereby made part of the Contract.
 
This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.
 
IN WITNESS WHEREOF, the Parties hereto have caused this one (1) page amendment
to be executed by their officials thereunto duly authorized
 
 
WELLCARE OF FLORIDA, INC., D/B/A
STATE OF FLORIDA, AGENCY FOR

STAYWELL HEALTH PLAN OF FLORIDA
 
HEALTH CARE ADMINISTRATION

SIGNED
BY:
/s/Christina Cooper
SIGNED
BY:
/s/Elizabeth Dudek
NAME:
Christina Cooper
NAME:
Elizabeth Dudek
TITLE:
President, Florida and Hawaii Division
TITLE:
Secretary
DATE:
 6/29/12
DATE:
 July 2, 2012



 
 
 
AHCA Contract No. FA905, Amendment No. 11, Page 1 of 1 
 

--------------------------------------------------------------------------------

 








